 BORDEN, INC.31Borden,Inc.andSales Drivers and Helpers, LocalUnionNo. 274,InternationalBrotherhood ofTeamsters, 'Chauffeurs,Warehousemen and Help-ers of America.Case 28-CA-1813July 9, 1971SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn February 12, 1970, the Board issued a Decisionand Orders in the above-entitled proceeding finding,inter alia,that the Respondent had violated Section8(a)(5> and (1) of the National Labor Relations Act byrefusing to bargain with the Union concerning thesolicitation of employees to take vendor routes underterms and conditions differing from the unioncontract, basing its determination on its view that theemployees did not become independent contractorsas contended by the Respondent. The Board orderedthe' Respondent to cease and desist from its unfairlabor practices' and take certain affirmative action toeffectuate the policies of the Act.Thereafter, on April 30, 1970, the United StatesCourt of Appeals for the Ninth Circuit issued itsdecision inCarnation Co. v. N.L.R.B.,429 F.2d 1130,denying enforcement of the Board's Order thereininsofar as it depended on a finding that the driverswere employees and not independent contractors andremanding the case for further consideration ofcertain other questions.In view of the foregoing, and in the interest offacilitating the disposition of this matter, the Board,on February 24, 1971, invited the parties to submitbriefs or statements of position with respect to theeffect, of the court of appeals' decision on thisproceeding, and such statements were duly receivedfrom all parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.We have reviewed the record in this case, includingthe statements of position filed by the GeneralCounsel and the Charging Party, and the memoran-dum on reconsideration filed-by the Respondent, andwe find ample evidence to reaffirm our original,decision that the employees involved herein remainedemployees and did not become independent contrac-torsas contended by the Respondent.. We noteespecially the following factors regarding RespondentBorden's employees that differentiate this case fromtheCarnationcase: the so-called contract betweenBorden and each employee was oral, of no definiteduration, and could be canceled by Borden at will;the "vendors" were required to attendsalesmeetingsand to wear uniforms; -the wholesale vendors wererequired to serve their customers at the price fixed byBorden; all customers remained customers of Bor-den; on largesalesBorden sold below its price to thevendor, allowing him merely a set amount fordelivery; Borden set and changed dock prices at will;Borden did not commit itself to sell to the retailvendor all of his requirements; and there was detailedand frequent supervision of the vendors' activities byRespondent'smanagerial employees, thus leavinglittle room for bona fide independent action by thevendors.We therefore find that the Respondentretained the right to control, and did exercise controlover, the manner and means of the vendors' opera-tions.Having noted the above factors regarding the statusof the employees, we also note, regarding theRespondent's failure to notify or bargain with theUnion concerning the status of the employees, that atthe time the Respondent embarked on its attempt toconvert the employees to independent contractorstherewas a recently signed collective-bargainingagreement in existence covering these employees. TheRespondent was seeking to modify the terms andconditions of work for the employees covered by thecontract, and hence, in fact, to vary the contractualprovisions. But it was required by the Act, as well asby general contract law, to secure the agreement ofthe Union before it could validly put such changesinto effect. No attempt was made by the Respondentto secure such agreement, and thus the Respondentdid not satisfy its statutory obligation. Rather, itmerely informed the Union of its decision to convertto a vendor system, without discussing the questionwith the Union or even' giving it an opportunity toexpress its views. It is clear that the, Respondentthereby violated Section 8(a)(5) and (1) and- 8(d) ofthe Act.Accordingly, we hereby reaffirm the Board's Deci-sion and Order in this case.1 181 NLRB No 19.192 NLRB No. 7